UNPUBLISHED

                      UNITED STATES COURT OF APPEALS
                          FOR THE FOURTH CIRCUIT


                                 No. 06-7230



DAVID WESLEY SPENCER,

                                                 Petitioner - Appellant,

             versus


DIRECTOR    OF        VIRGINIA     DEPARTMENT     OF
CORRECTIONS,

                                                  Respondent - Appellee.


Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond. M. Hannah Lauck, Magistrate
Judge. (3:05-cv-00524-MHL)


Submitted:    February 26, 2007                 Decided:   April 24, 2007


Before KING and GREGORY, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


David Wesley Spencer, Appellant Pro Se. Stephen R. McCullough,
Assistant Attorney General, Josephine Frances Whalen, OFFICE OF THE
ATTORNEY GENERAL OF VIRGINIA, Richmond, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             David Wesley Spencer seeks to appeal the magistrate

judge’s order denying relief on his 28 U.S.C. § 2254 (2000)

petition.*    The order is not appealable unless a circuit justice or

judge     issues   a   certificate    of     appealability.    28    U.S.C.

§ 2253(c)(1) (2000). A certificate of appealability will not issue

absent “a substantial showing of the denial of a constitutional

right.”    28 U.S.C. § 2253(c)(2) (2000).        A prisoner satisfies this

standard by demonstrating that reasonable jurists would find that

any assessment of the constitutional claims by the magistrate judge

is debatable or wrong and that any dispositive procedural ruling by

the court is likewise debatable.        Miller-El v. Cockrell, 537 U.S.

322, 336-38 (2003); Slack v. McDaniel, 529 U.S. 473, 484 (2000);

Rose v. Lee, 252 F.3d 676, 683-84 (4th Cir. 2001).                  We have

independently reviewed the record and conclude that Spencer has not

made the requisite showing.     Accordingly, we deny a certificate of

appealability and dismiss the appeal.              We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.

                                                                DISMISSED




     *
      The parties consented to proceed before a magistrate judge.
See 28 U.S.C. § 636(c) (2000); Fed. R. Civ. P. 73.

                                     - 2 -